DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a separate bioprocessing device” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (WO 2016/113369 A1; hereinafter “Conway”) in view of Roy et al (US 2013/0029411; “hereinafter “Roy”) and Huang (US 2014/0315303).
Regarding claim 1, Conway discloses bioreactor vessel, comprising: 	a vessel body having an upper end, a lower end, and opposing side edges connecting the upper end with the lower end (FIGS. 2, 4 and 11: cellbag bioreactor; [061]); 	 a hollow interior cavity formed in the vessel body located between the upper end, the lower end, and the side edges of the vessel body (FIGS. 2, 4 and 11: cellbag bioreactor having an upper end (outer upper end), a lower end (outer lower end) and opposing outer side edges; [061]), the interior cavity defined by an upper boundary, a lower boundary, and opposing side boundaries joining the upper boundary with the lower boundary (FIGS. 2, 4 and 11: cellbag bioreactor having an upper end (inner upper end), a lower end (inner lower end) and opposing inner side edges; [061]), wherein the upper boundary and the opposing side boundaries are situated in the vessel body without contact with the upper end of the vessel body (as shown in FIG. 4, cellbag includes an upper portion that is not in contact with the side boundaries), the interior cavity being configured to receive biomaterials for processing therein (cells are introduced into the cellbag bioreactor; [061]), the processing including culture andexpansion of cells to increase cell density in the interior cavity (cells are introduced into the cellbag bioreactor; [061]); 	wherein the lower boundary of the interior cavity of the vessel is tiltable to allow biomaterials within the interior cavity to be extracted and concentrated and/or washedto facilitate the culture and expansion of the cells in the interior cavity without the need for a separate bioprocessing device designated to perform cell concentration and/or cell washing (cells can be washed within the cellbag; [0153], [0156]). 	 Conway does not explicitly disclose wherein the lower boundary of the interiorcavity is angled away from one side boundary towards the opposing side boundary in a downward direction.  	Roy discloses a system comprising a vessel body having an upper boundary, opposing side edges and a lower boundary that is angled from one side boundary of the opposing side boundaries towards the opposing side boundary in a downward direction (FIG. 4: processing chamber 6; ¶ [0067]). 	In view of Roy, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the lower boundary of the vessel body of Conway with the vessel body of Roy having an angled lower boundary. One of ordinary skill in the art would have made said modification for the purpose of maximizing cell recovery and prevent sample loss from the vessel body, as disclosed by Roy ([0067]). 	Conway does not explicitly disclose wherein the opposing side boundaries and lower boundary are not in contact with the lower end of the vessel body.  	Huang discloses a system for processing a sample comprising a vessel body comprising an upper end, a lower end and opposing side edges (FIG. 13a: side edges of chamber 3) spaces apart from the upper and lower ends (FIG. 13a). The spacing between the upper and lower ends and opposing side edges allows forming ports on the vessel body (FIG. 13A: port 1 and pressure port, for example).  	In view of Huang, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the vessel body of modified Conway with the vessel body of Hunag. One of ordinary skill in the art would have made said modification because such modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Conway.
Regarding claim 2, modified Conway does not explicitly disclose wherein the lower boundary is at an angle of about 45 to about 75 degrees. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the angle of the lower boundary of modified Conway to have the claimed angle, because such modification would have been merely a matter of an engineering design choice since it is obvious and well within the abilities of one of ordinary skill in the art to design a lower boundary angled to any degree according to need (i.e. to optimize the flow of the biomaterials towards the outlet port and without undue experimentation).  See § MPEP 2144.04 IV (B).
Regarding claim 3, modified Conway does not explicitly disclose wherein the lower boundary is at an angle of about 62 degrees. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the angle of the lower boundary of modified Conway to have the claimed angle, because such modification would have been merely a matter of an engineering design choice since it is obvious and well within the abilities of one of ordinary skill in the art to design a lower boundary angled to any degree according to need (i.e. to optimize the flow of the biomaterials towards the outlet port and without undue experimentation).  See § MPEP 2144.04 IV (B).
Regarding claim 4, modified Conway further discloses wherein the interior cavity includes a fluid outlet port located adjacent to a portion of the lower boundary that is adjacent the lower end of the vessel body (Conway, FIG. 4: harvest port). 
Regarding claim 5, modified Conway further discloses wherein the fluid outlet includes an outlet dip tube (FIGS. 4 and 11).
Regarding claim 6, modified Conway further discloses wherein the fluid outlet includes an outlet dip tube (FIGS. 4 and 11), but does not exilically disclose wherein the outlet is at the intersection of one of the side boundaries of the interior cavity and a portion of the lower boundary of the interior cavity that is closest to the lower end of the vessel body.  	Roy, however, discloses an outlet port is located at an intersection of one of the side boundaries of the interior cavity and a portion of the lower boundary of the interior cavity that is closest to the lower end of the vessel body (Roy, FIG. 4: port 62).  	In view of Roy, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the vessel body of modified Conway with the vessel body of Roy having an outlet port located at the intersection of one of the side boundaries of the interior cavity and a portion of the lower boundary of the interior cavity that is closest to the lower end of the vessel body. One of ordinary skill in the art would have made said modification for the purpose of maximizing cell recovery and prevent sample loss from the vessel body, as disclosed by Roy ([0067]). 	It is noted that since the outlet port of Conway includes a dip tube, the dip tube would intrinsically also be located at “the intersection of one of the side boundaries of the interior cavity and a portion of the lower boundary of the interior cavity that is closest to the lower end of the vessel body” as required by the claim.
Regarding claim 7, modified Conway further discloses wherein the interior cavity includes a fluid inlet port located adjacent to a portion of the lower boundary(Conway, FIG. 4: port adjacent the sample port).
Regarding claim 11, modified Conway further discloses wherein the vessel is a flexible, single use cell processing bag (FIG. 2 and 4; [054]).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway in view of Roy and Huang as applied to claim 1 above, and further in view of Niazi (previously cited, US 8,183,035).
Regarding claim 8, modified Conway discloses the bioreactor vessel according to claim 1. 	Modidfied Conway discloses a fluid inlet port (Conway; FIGS. 2, 4 and 11), but does not explicitly disclose wherein the fluid inlet port includes an outlet dip tube. 	Niazi discloses a bioreactor vessel comprising an inlet port having a dip tube reaching the bottom of the bioreactor vessel (see Niazi at col. 4, lines 33-36).  	In view of Niazi, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the fluid inlet port of modified Conway with that of Niazi because such modification facilitates the fluids to be directed to bottom of the bioreactor vessel, as disclosed by Niazi (see Niazi at col. 4, lines 33-36). Further, doing so would have been the simple substitution of one known fluid introduction means for another for the predictable result of introducing fluids into a receptacle.
Regarding claim 9, modified Conway further discloses wherein at least a portion of the inlet dip tube is maintained adjacent to the lower boundary of the interior cavity (i.e., a dip tube arranged at the bottom of the bioreactor vessel, see Niazi at col. 4, lines 33-36).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway in view of Roy and Huang as applied to claim 1 above, and further in view of Kern (previously cited, US 5,362,642).
Regarding claim 10, modified Conway discloses the bioreactor vessel according to claim 1. 	It should be noted that the limitation of claim 10 is a “product-by-process" claim, and the process step of “wherein the lower boundary is a welded seam" does not imply any structural difference between the structure of the claim and that of the reference. 	Kern discloses that it is well known in the art to utilize two planar sheets of plastic material joined together at their peripheries by thermal or chemical bonding to form a bioreactor, e.g., bioreactor bag (see Kern at col. 1, lines 54-61). 	In view of Kern, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have formed the vessel of modified Conway of two sheet joined together at their peripheries to form a bioreactor, as disclosed by Kern (see col. 1, lines 54-61).
Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (WO 2016/113369 A1; hereinafter “Conway”) in view of Roy et al (US 2013/0029411; “hereinafter “Roy”) and Huang (US 2014/0315303).
Regarding claim 12, Conway discloses bioreactor system, comprising: 	a tiltable bioreactor platform (as shown in FIG. 2); 	a bioreactor vessel, operative for placement on the tiltable bioreactor platform, to receive biomaterials for culture and expansion of cells to increase cell density (FIGS. 2, 4 and 11: cellbag bioreactor on rocking platform; [061]); 	 bioreactor vessel having a vessel body having an upper end, a lower end, andopposing side edges connecting the upper end with the lower end (FIGS. 2, 4 and 11: cellbag bioreactor having an upper end (outer upper end), a lower end (outer lower end) and opposing outer side edges; [061]), and an interior cavity defined an upper boundary, a lower boundary, and opposing side boundaries joining the upper boundary with the lower boundary (FIGS. 2, 4 and 11: cellbag bioreactor having an upper end (inner upper end), a lower end (inner lower end) and opposing inner side edges; [061]), wherein the upper boundary and the opposing side boundaries are situated in the vessel body without contact with the upper end of the vessel body (as shown in FIG. 4, cellbag includes an upper portion that is not in contact with the side boundaries), the interior cavity being configured to receive biomaterials for processing therein (cells are introduced into the cellbag bioreactor; [061]), the processing including culture andexpansion of cells to increase cell density in the interior cavity (cells are introduced into the cellbag bioreactor; [061]); and  	a pump mounting plate configured to engage a plurality of peristaltic pumps such that a plurality of fluid lines connectable to the bioreactor vessel operatively contact pump heads (FIG. 2; [068]);and 	wherein the lower boundary of the interior cavity of the vessel is tiltable to allow biomaterials within the interior cavity to be extracted and concentrated and/or washed to facilitate the culture and expansion of the cells in the interior cavity without the need for a separate bioprocessing device designated to perform cell concentration and/or cell washing (cells can be washed within the cellbag; [0153], [0156]). 	 Conway does not explicitly disclose wherein the lower boundary of the interiorcavity is angled away from one side boundary towards the opposing side boundary in a downward direction.  	Roy discloses a system comprising a vessel body having an upper boundary, opposing side edges and a lower boundary that is angled from one side boundary of the opposing side boundaries towards the opposing side boundary in a downward direction (FIG. 4: processing chamber 6; ¶ [0067]). 	In view of Roy, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the lower boundary of the vessel body of Conway with the vessel body of Roy having an angled lower boundary. One of ordinary skill in the art would have made said modification for the purpose of maximizing cell recovery and prevent sample loss from the vessel body, as disclosed by Roy ([0067]). 	Conway does not explicitly disclose wherein the opposing side boundaries and lower boundary are not in contact with the lower end of the vessel body.  	Huang discloses a system for processing a sample comprising a vessel body comprising an upper end, a lower end and opposing side edges (FIG. 13a: side edges of chamber 3) spaces apart from the upper and lower ends (FIG. 13a). The spacing between the upper and lower ends and opposing side edges allows forming ports on the vessel body (FIG. 13A: port 1 and pressure port, for example).  	In view of Huang, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the vessel body of modified Conway with the vessel body of Hunag. One of ordinary skill in the art would have made said modification because such modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Conway. 	Modified Conway does not explicitly disclose wherein the lower boundary is at an angle of about 45 to about 75 degrees. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the angle of the lower boundary of modified Conway to have the claimed angle, because such modification would have been merely a matter of an engineering design choice since it is obvious and well within the abilities of one of ordinary skill in the art to design a lower boundary angled to any degree according to need (i.e. to optimize the flow of the biomaterials towards the outlet port and without undue experimentation).  See § MPEP 2144.04 IV (B). 	Regarding the limitation “wherein upon tilting the bioreactor vessel towards an upright position, cells may be extracted from the bioreactor vessel and concentrated and/or washed, with the aid of the peristaltic pumps and an inline tangential flow filter, such that the cell concentration and/or washing can be accomplished without the need for a separate bioprocessing device designated to perform cell concentration and/or cell washing,” said limitation appears to directed to the manner of operating the disclosed apparatus. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that process limitations do not have patentable weight in an apparatus claim. Modified Conway discloses all of the structural features required by the claim and thus fully capable of performing the recited function.  	It is further noted that the term “may be” renders the limitation that flows optional.
Regarding claim 13, modified Conway further discloses a filter coupled to the bioreactor vessel via at least one fluid line (a filter can be employed with the system; [060], [075] of Conway). Modified Conway does not explicitly disclose wherein the filter is fluidly connected to a waste receptacle via at least one fluid line. However, it would have been obvious to one of ordinary skill in the art to have employed a waste receptacle with the filter for the purpose of disposing unwanted materials.
Regarding claim 14, modified Conway further discloses a wash buffer bag fluidly connected to the bioreactor vessel via at least one fluid line (Conway,  FIG. 2; [0153]).
Regarding claim 15, modified Conway further discloses a media bag fluidly connected to the bioreactor vessel via at least one fluid line (Conway at FIG. 2).
Regarding claim 16, modified Conway further discloses wherein the interior cavity includes a fluid outlet port located adjacent to a portion of the lower boundary that is adjacent the lower end of the vessel body (Conway, FIG. 4: harvest port), and the fluid outlet includes an outlet dip tube (Conway, FIGS. 4 and 11).
Regarding claim 17, modified Conway further discloses wherein the fluid outlet includes an outlet dip tube (FIGS. 4 and 11), but does not exilically disclose wherein the outlet is at the intersection of one of the side boundaries of the interior cavity and a portion of the lower boundary of the interior cavity that is closest to the lower end of the vessel body.  	Roy, however, discloses an outlet port is located at an intersection of one of the side boundaries of the interior cavity and a portion of the lower boundary of the interior cavity that is closest to the lower end of the vessel body (Roy, FIG. 4: port 62).  	In view of Roy, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the vessel body of modified Conway with the vessel body of Roy having an outlet port located at the intersection of one of the side boundaries of the interior cavity and a portion of the lower boundary of the interior cavity that is closest to the lower end of the vessel body. One of ordinary skill in the art would have made said modification for the purpose of maximizing cell recovery and prevent sample loss from the vessel body, as disclosed by Roy ([0067]). 	It is noted that since the outlet port of Conway includes a dip tube, the dip tube would intrinsically also be located at “the intersection of one of the side boundaries of the interior cavity and a portion of the lower boundary of the interior cavity that is closest to the lower end of the vessel body” as required by the claim.
Regarding claim 18, modified Conway further discloses wherein the vessel is a flexible, single use cell processing bag (FIG. 2 and 4; [054]).
Regarding claim 19, modified Conway further discloses wherein the pump mounting plate has four apertures configured to engage four peristaltic pump heads (as shown in FIG. 2, the pump mounting plate includes four peristaltic pump heads; [068]).
Regarding claim 20, modified Conway further discloses wherein the pump mounting plate includes a plurality of pump loop brackets configured to receive pump tubing sections and position the fluid lines so that they are in operative contact with the peristaltic pumps (Conway at FIG. 2).
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (WO 2016/113369 A1; hereinafter “Conway”) in view of Roy et al (US 2013/0029411; “hereinafter “Roy”), Huang (US 2014/0315303), Niazi (previously cited, US 8,183,035) and Gebauer et al (previously cited, US 2017/0044477) (hereinafter “Gebauer”).
Regarding claim 31, Conway discloses bioreactor vessel, comprising: 	a vessel body having an upper end, a lower end, and opposing side edges connecting the upper end with the lower end (FIGS. 2, 4 and 11: cellbag bioreactor; [061]); 	a biomaterial processing compartment formed in the vessel body between the upper end, the lower end, and the side edges of the vessel body (FIGS. 2, 4 and 11: cellbag bioreactor having an interior cavity formed by an upper end (outer upper end), a lower end (outer lower end) and opposing outer side edges; [061]), the biomaterial processing compartment having an upper boundary, a lower boundary, and opposing side boundaries joining the upper boundary with the lower boundary (FIGS. 2, 4 and 11: cellbag bioreactor having an upper end (inner upper end), a lower end (inner lower end) and opposing inner side edges; [061]), wherein the upperboundary and the opposing side boundaries are situated in the vessel body without contact with the upper end of the vessel body (as shown in FIG. 4, cellbag includes an upper portion that is not in contact with the side boundaries),  	a fluid outlet port located adjacent to the lower end of the vessel body (Conway, FIG. 4: harvest port), and parallel to the lower boundary of the biomaterial processing compartment (Conway, FIG. 11, shows at least one outlet port adjacent the lower boundary and appears to be arranged parallel to the lower boundary); 	a fluid inlet port located adjacent the lower end of the vessel body and parallel to the lower boundary of the biomaterial processing compartment about the fluid outlet port (Conway, FIG. 11, shows at least one inlet port adjacent the lower boundary and appears to be arranged parallel to the lower boundary); and 	an outlet dip tube in fluid communication with the fluid outlet port (FIGS. 4 and 11; is employed with the outlet port to remove materials from the cellbag). 	Conway does not explicitly disclose wherein the lower boundary of the interiorcavity is angled away from one side boundary towards the opposing side boundary in a downward direction.  	Roy discloses a system comprising a vessel body having an upper boundary, opposing side edges and a lower boundary that is angled from one side boundary of the opposing side boundaries towards the opposing side boundary in a downward direction (FIG. 4: processing chamber 6; ¶ [0067]). 	In view of Roy, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the lower boundary of the vessel body of Conway with the vessel body of Roy having an angled lower boundary. One of ordinary skill in the art would have made said modification for the purpose of maximizing cell recovery and prevent sample loss from the vessel body, as disclosed by Roy ([0067]). 	Conway does not explicitly disclose wherein the opposing side boundaries and lower boundary are not in contact with the lower end of the vessel body.  	Huang discloses a system for processing a sample comprising a vessel body comprising an upper end, a lower end and opposing side edges (FIG. 13a: side edges of chamber 3) spaces apart from the upper and lower ends (FIG. 13a). The spacing between the upper and lower ends and opposing side edges allows forming ports on the vessel body (FIG. 13A: port 1 and pressure port, for example).  	In view of Huang, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the vessel body of modified Conway with the vessel body of Hunag. One of ordinary skill in the art would have made said modification because such modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Conway. 	Conway discloses a fluid inlet port (Conway; FIGS. 2, 4 and 11), but does not explicitly disclose wherein the fluid inlet port includes an outlet dip tube. 	Niazi discloses a bioreactor vessel comprising an inlet port having a dip tube reaching the bottom of the bioreactor vessel (see Niazi at col. 4, lines 33-36).  	In view of Niazi, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the fluid inlet port of modified Conway with that of Niazi because such modification facilitates the fluids to be directed to bottom of the bioreactor vessel, as disclosed by Niazi (see Niazi at col. 4, lines 33-36). Further, doing so would have been the simple substitution of one known fluid introduction means for another for the predictable result of introducing fluids into a receptacle. 	The inlet port and outlet port are spaced apart, thus, the inlet dip tube would be spaced a part from the outlet dip tube by a predetermined spacing.  	Modified Conway discloses the claimed invention except for the arrangement of the dip tube with respect to the vessel. As shown in FIGS. 23-24 of Conway, a distal of a dip tube is arranged parallel to a bottom of the cellbag.  Gebauer discloses a bioreactor vessel comprising an outlet port having a dip tube that can be arranged in multiple positions on the vessel (see Gebauer at [0019]-[0022]; FIGS. 8a and 9). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the arrangement of the inlet dip tube and outlet dip tube on the vessel body of modified Conway with the claimed arrangement including distal end of the inlet dip tube extends parallel with the lower boundary of the biomaterial processing compartment, and the distal end of the outlet dip tube abuts an intersection of one of the side boundaries of the biomaterial processing compartment and a portion of the lower boundary of the biomaterial processing compartment that is closest to the lower end of the vessel body. One of ordinary skill in the art would have made said modification since the arrangement of the dip tubes within the vessel body can be varied as disclosed by Gebauer (see Gebauer at [0019]-[0022]; FIGS. 8a and 9). Moreover, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the distal ends of the outlet and inlet dip tubes to claimed arrangement on the vessel body, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to have rearranged the distal ends of the outlet and inlet dip tubes to claimed arrangement on the vessel body for the purpose of optimizing fluid introduction and removal from the vessel body. See also MPEP § 2144.04 VI. C.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground of rejection. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799